Citation Nr: 0819511	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-35 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a left biceps injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision, in which 
the RO, in pertinent part, granted service connection for a 
two-inch scar, anterior left biceps, and assigned a 
noncompensable disability rating, effective September 26, 
2006.  The veteran perfected a timely appeal of this 
determination with regard to the initial rating assigned.

In April 2008, the veteran, accompanied by his 
representative, testified during a videoconference hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of these proceedings has been associated with 
the veteran's claims file.  

Because the veteran has indicated that the residuals of his 
left biceps injury encompasses more than scarring and he has 
disagreed with the initial rating assigned following the 
grant of service connection, the Board has characterized the 
issue on appeal as described on the title page in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims file, the Board finds 
that the veteran's claim must be remanded for further action.  

Initially, the Board notes that additional evidence pertinent 
to the veteran's claim (VA treatment records dated after 
April 17, 2007 through February 6, 2008) was associated with 
the record after the RO issued the statement of the case 
(SOC) in September 2007.  This evidence must be considered by 
the agency of original jurisdiction (here, the RO) for review 
and preparation of a supplemental SOC (SSOC) unless this 
procedural right is waived.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  See 38 C.F.R. 
§ 20.1304(c) (2007).

In this appeal, the RO has not considered the additionally-
submitted evidence, and the veteran has not waived his right 
to preliminary review by the RO.  Hence, a remand for RO 
consideration of the additional evidence, in the first 
instance, is warranted. 

As noted above, the veteran has been service-connected for a 
two-inch scar that is a residual of a wound to his left arm 
sustained in a June 1979 motorcycle accident.  When granting 
service connection, the RO noted that the veteran sustained a 
deep contusion to his left anterior brachium.  The wound was 
cleaned and dressing was applied.  The wound required 
additional debridement and suturing in July 1979.  

An early 2007 VA treatment note shows that the veteran had 
left biceps pain and tenderness, most likely secondary to 
scar tissue formation in the biceps muscle.

A June 2007 VA examiner noted the presence of the scar, but 
also noted that the veteran had intermittent sharp pain in 
the scar and deep in the biceps muscles.  He was told to 
avoid lifting more than 20 pounds and to take medication for 
pain.  The examiner also noted limitation of motion of the 
left elbow.  Upon examination, the scar itself was revealed 
to be a non-tender, well-healed scar, non-adherent, stable, 
as likely deep to superficial muscle region (although a 
recent magnetic resonance imaging (MRI) showed no soft tissue 
defect), flat, with no inflammation/edema/
keloid formation, about isotonic to slightly hypopigmented, 
non-indurated at rest, but with induration or tenting with 
elbow flexion, and generally non-disfiguring.  No loss of 
active range of motion was noted; however, the joint was 
painful on motion.  There was no motor deficit with negative 
pronator drift.  There were, however, two tender points about 
one inch above and one inch below the scar, but the scar 
itself was non-tender.  The examiner gave the impression of 
residuals of surgical scars from in-service biceps injury.  
The examiner added that the painful range of motion and 
tender points shown during the examination were as likely as 
not related to the left biceps injury in service.  The 
examiner also noted left elbow degenerative joint disease was 
seen on MRI.  

A November 2007 rheumatology consult note, not considered by 
the RO, reflected that the veteran had had left arm pain 
since his motorcycle accident in 1979.  Pain was noted to 
increase on flexion of the left arm; severe pain was noted 
when the veteran tried to lift objects with his left arm. 

During his hearing, the veteran asserted that he warrants a 
higher rating for his scarring as it is painful and deep and 
that he has additional residuals of the 1979 motorcycle 
accident that limit the functioning of his left arm and 
warrant a separate disability rating.

Because the June 2007 VA examination focused primarily on the 
scar and, while noting other residuals, did not specifically 
examine the veteran with respect to other residuals that the 
veteran may have sustained in connection with the 1979 left 
arm injury, the Board finds that the matter should be 
remanded in order to afford the veteran a more thorough 
examination in connection with his appeal.  Specifically, the 
veteran should be provided an examination in order to 
determine the extent of any muscle damage to his left biceps 
and for an opinion as to whether the veteran's degenerative 
joint disease of the left elbow is a residual of the 1979 
motorcycle accident.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  

Hence, the RO should arrange for the veteran to undergo a VA 
muscle examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination(s), 
without good cause, shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to her by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA treatment records from the Connecticut VA 
Healthcare System dated from December 12, 2005 to February 6, 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records since February 6, 
2008 from the Connecticut VA Healthcare System following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  In adjudicating the claim 
for a higher rating, the RO should consider whether "staged 
rating" (assignment of different ratings for distinct 
periods of time, consistent with the facts found) pursuant to 
Fenderson (cited to above) and whether there are other 
residuals for which a disability rating should be assigned 
under Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that 
a veteran is entitled to separate ratings for each residual 
arising from a single disability only if none of the 
symptomatology for one condition is duplicative or 
overlapping with symptomatology of the other condition), is 
warranted.

In view of the above, this matter is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran from the 
Connecticut VA Healthcare System from 
February 6, 2008 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA muscle examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
x-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

After examining the veteran and reviewing 
the veteran's medical records and 
history, the examiner should identify all 
current residuals of the injury sustained 
to the veteran's left arm in the 1979 
motorcycle accident and render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's degenerative joint 
disease of the left elbow is a residual 
of the 1979 motorcycle accident.  The 
examiner should also: 

a.  Identify the muscle group or 
groups affected as a result of any 
injuries sustained by the veteran 
in the 1979 motorcycle accident and 
indicate whether there is any 
intermuscular or other scarring, 
including their dimensions, depth, 
and a description of any scar 
tenderness, ulceration, and 
adhesion.

b.  Conduct range of motion 
testing, expressed in degrees, of 
the left arm, elbow and shoulder.  
In providing the requested findings 
the physician should indicate 
whether, on examination, there is 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination.  If pain on motion 
is observed, the examiner should 
indicate the point at which pain 
begins.  In addition, after having 
considered the veteran's medical 
history and assertions, the 
examiner should indicate whether, 
and to what extent, the veteran 
experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use; to 
the extent possible, the examiner 
should express any such additional 
functional loss in terms of 
additional degrees of limited 
motion the left arm, elbow, or 
shoulder, if applicable.   

c.  Indicate whether the effect on 
the functioning of each affected 
muscle group(s), if any, is slight, 
moderate, moderately severe, or 
severe.  The veteran's service 
treatment records indicate that he 
is left-handed.

d.  Indicate the effect of the 
residuals of the 1979 left arm 
injury on the veteran's daily life 
and employment.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should so indicate.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the higher rating 
claim.  If the veteran fails, without 
good cause, to report to any scheduled VA 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority, to include all applicable 
diagnostic codes under 38 C.F.R. 
§§ 4.71a, 4.73, and 4.118.  In 
adjudicating the claim for higher rating, 
the RO should document its consideration 
of whether "staged rating," pursuant to 
Fenderson (cited to above), and whether 
there are other residuals that should be 
separately rated pursuant to Esteban 
(cited to above) is warranted.  If any 
determination remains adverse, the 
veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response thereto.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



